Citation Nr: 1614330	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-33 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973 and November 1973 to February 1978. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which confirmed and continued the denial of service connection for PTSD.

The Board notes that in the January 2011 rating decision, the RO reopened and then denied the Veteran's claim for service connection for PTSD.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the RO adjudicated only a claim for PTSD in its January 2011 rating decision, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was denied in an October 2009 Board decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  The Veteran does not have a current diagnosis of PTSD.

3.  An acquired psychiatric disorder was not shown in service and is not related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. §§ 3.156  (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Given the favorable disposition of the claim to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that all notification and development actions needed to fairly adjudicate that aspect of the claim have been accomplished.

Regarding the reopened claim for service connection for an acquired psychiatric disorder to include PTSD, the RO provided notice to the Veteran in a September 2010 letter, prior to the appealed January 2011 rating decision, that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The September 2010 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded VA examinations in January 1979, December 1995, December 2008 and September 2010.  The reports of the January 1979, December 1995, December 2008 and September 2010 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the January 1979, December 1995, December 2008 and September 2010 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Claim to Reopen

In a May 2004 rating decision, the RO denied the reopening of the Veteran's claim for service connection for PTSD because the evidence was not new and material.  The Veteran appealed this denial to the Board.

In a decision dated in October 2009 the Board denied the Veteran's claim for service connection for PTSD.  The Board's denial was on the basis that evidence did not establish that the Veteran had a current diagnosis of PTSD.

Board decisions are final on the date of the date stamped on the face of the decision, unless the Chairman of the Board ordered reconsideration of the decision.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100.  The Veteran did not appeal this decision or request reconsideration.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108.  The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claim since the issuance of the October 2009 Board decision.

The Veteran sought to reopen his claim for service connection for an acquired psychiatric disorder to include PTSD in November 2009. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the October 2009 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the October 2009 Board decision includes an October 2010 VA treatment record which indicated that the Veteran had a positive PTSD screen.

The prior denial of service connection for PTSD was based on the fact that the evidence did not show a confirmed diagnosis of PTSD.  The October 2010 VA treatment report indicated that the Veteran had a positive screen for PTSD.  Additionally, an October 2010 depression screen was positive and a May 2011 VA treatment report noted a medical history of depression.  

This evidence is new and material evidence because it was not of record at the time of the final Board decision in October 2009, and provides evidence of a diagnosis of an acquired psychiatric disability to include PTSD.  

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, as it raises a reasonable possibility that the Veteran experienced an in-service stressor.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder to include PTSD have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of psychosis during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, as will be addressed below, PTSD, characterological disorder and alcohol abuse are not classified as a psychosis, and therefore may not be granted on a presumptive basis. 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (1); see also, 38 U.S.C.A. § 1154(b). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166   (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Factual Background and Analysis

In this case, the DD Form 214 showed that the Veteran's military occupational specialty was an infantryman.  He was awarded the National Defense Service Medal, Expert Infantryman Badge (EIB), Good Conduct Medal, and Armed Forces Expeditionary Medal (AFEM).  Personnel records showed that the Veteran served from November 24, 1973 to November 23, 1974 in the "FEPA-ROK" [Republic of Korea] and from November 24, 1974 to August 24, 1976 in "SACA-Panama."  He was awarded the AFEM for his service in Korea.  His principal duty in Korea was a light weapons infantryman.  He was assigned to Company A, 1st Battalion, 31st Infantry, 2nd Infantry Division. 

In a statement dated in April 1976, J.B. reported that the Veteran presented no disciplinary problems and that he presented himself in a courteous, military manner at all times.  In an undated statement, J.J. reported that the Veteran served as his point man on many ambush and combat patrols.  In a statement dated in August 1976, A.S. reported that the Veteran did an outstanding job as a machine gunner. 

The Veteran's service treatment records are negative for complaints or treatments related to an acquired psychiatric disorder.  Notably, a June 1976 reclassification examination noted that the Veteran's psychiatric evaluation showed no mental illness.  On the Report of Medical History, the Veteran reported that he did not know if he ever had or had now depression, excessive worry, or nervous trouble of any sort.  

A September 1977 separation examination was also demonstrated a normal psychiatric clinical evaluation and the Report of Medical History noted that the Veteran was unsure if he ever had or had now depression, excessive worry, or nervous trouble of any sort. 

A January 1979 VA examination was negative for complaints or treatments related to an acquired psychiatric disorder.  It was noted that the Veteran gave no history of a personality disorder and was oriented in all spheres.

In a November 1983 statement, the Veteran reported that he had problems with his nerves since the time he spent in Korea.  He reported that he had had no treatment until his admission to the Louisville VA Medical Center (VAMC) on November 22, 1983. 

VA treatment records dated beginning in April 1978 showed that on November 22, 1983, the Veteran's supervisor contacted the VA medical facility and reported that the Veteran had what appeared to be a nervous breakdown.  Records dated in 1983 and 1984 showed that the Veteran was followed in the Mental Health Clinic.  

Records beginning in 1991 showed that the Veteran reported that depression had increased with the start of the Gulf War. 

An April 1991 consultation sheet noted a diagnostic impression of schizophreniform disorder. 

A May 1991 consultation sheet showed Dr. V.S. noted an assessment of affective illness and mildly depressive.  

In another May 1991 record, Dr. V.S. indicated that PTSD needed to be ruled out. 

A November 1991 record showed that the Veteran reported that he was diagnosed with schizophreniform disorder in 1984 and that he had had no follow-up since that time. 

A March 1992 record showed that Dr. C.T. noted an impression of adjustment disorder with mixed feelings. 

A July 1992 record showed Dr. V.S. noted a diagnosis of bipolar disorder by history and PTSD symptoms, chronic and recurrent with dysthymia.  Dr. V.S. noted that the Veteran would be evaluated further for PTSD. 

In a December 1995 VA PTSD examination report, the claims file was not made available to the examiner.  On Axis I, the examiner provided a diagnosis of PTSD by the Veteran's report, and the examiner added that at the time of the exam, there was no evidence of PTSD whatsoever.  The examiner noted that the Veteran suffered from a characterological disorder. 

VA treatment records included an undated record that clarified that the Veteran was hospitalized from November to December 1983 at which time he was diagnosed with bipolar disorder, manic with psychotic features.  A February 1991 record clarified that the Veteran was hospitalized in April 1984 at which time he was diagnosed with schizophrenia form disorder.  Treatment records dated from 2001 to 2004 showed diagnoses of depressive disorder not otherwise specified on Axis I followed by diagnoses of depressive disorder by history and past history of psychosis.  VA treatment records dated in 2004 to 2006 show a diagnosis of anxiety and paranoid state.  VA treatment records in 2007 show adjustment disorder with mixed anxiety and depressed mood. 

In an August 2003 statement, E.S., LCSW, LMFT, ACSW, CADC, of Family Focus Counseling Service, reported that the Veteran had been involved in counseling with her since January 2003 in which he participated in a total of 14 counseling sessions.  E.S. reported that she diagnosed the Veteran with PTSD. E.S. indicated that much of the Veteran's mental and emotional difficulties appeared to connect too many experiences that he had while in the military and medical problems that he began experiencing during his military involvement.  E.S. maintained that the Veteran continued to exhibit multiple symptoms of PTSD including repetitive and distressing recollections, intense psychological distress, impairment in social and family involvement, estrangement, irritability and hypervigilance. 

At the April 2006 Board videoconference hearing, the Veteran testified that he was being treated at the Veterans hospital by Dr. H. and M.A. for PTSD. 

The Veteran underwent a VA examination in December 2008.  The examiner noted that although the Veteran reported that he was treated and hospitalized for PTSD symptoms, he was not diagnosed with PTSD.  The examiner noted that it was unclear if the Veteran met the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) stressor criterion because he did not describe specific events where he experienced death or serious injury to himself or others.  The examiner also noted that even if the benefit of the doubt was given to the Veteran and conceded that the stressors met the criterion, he still did not meet other diagnostic criteria for PTSD. As a result, the examiner found that the Veteran did not meet the DSM-IV criterion for a diagnosis of PTSD. The Veteran was diagnosed with Axis I alcohol abuse. The examiner found that the Veteran did not meet criterion B for PTSD because he did not report any re-experiencing symptoms.  He also did not meet criterion C because he did not endorse the minimum of three avoidance symptoms.  The only symptoms the Veteran reported that were consistent with PTSD were feelings of alienation, emotional numbness, irritability and hypervigilance.  The examiner opined that these symptoms reflect long standing character pathology, not PTSD. 

The December 2008 VA examiner found that the Veteran's principal diagnosis was characterological disorder.  The examiner found that based on the examination, the Veteran's personality structure was rigid, maladaptive, caused impairment in a variety of settings and caused distress to him and those around him.  He was given a diagnosis Axis II of personality disorder, not otherwise specified with features of paranoid, antisocial and narcissistic personalities, but did not meet the full diagnostic criteria for any of those specific personality disorders. The examiner also found that the personality disorder, not otherwise specified was not due to or a result of his military service.  The examiner reasoned that the personality disorder was not as likely as not caused by or a result of service because research established that personality disorders were caused by a variety of factors including family environment, biological underpinnings and early life events.  Events later in life, like the Veteran's in-service experiences, would not be solely responsible for a personality disorder.  The examiner noted that it was possible that in-service experiences could have aggravated a personality disorder, however, a statement in April 1976 from the Veteran's CPT, infantry, reported that the Veteran presented no disciplinary problems and has a courteous, military manner at all times.  This statement was in contrast to the Veteran's self-reported problems in service.  Additionally, the examiner noted that it was likely that in the highly structured, low tolerance environment of service the Veteran was forced to suppress his problematic personality characteristics so they were not evident to the lay observer.

The Veteran underwent a VA examination in September 2010.  The examiner noted that between June 2001 and August 2010, CDI Reminder Dialogs have yielded 3 PTSD screens (2 negative and 1 positive), 2 depression screens (both positive) and 1 negative alcohol abuse screen.  It was also noted that the Veteran currently received medication and psychotherapy treatment through the Louisville VAMC.  The examiner noted that on current examination, most of the signs of a personality that was identified in the December 2008 VA examination were still evident but at a considerably lower level.  

On examination, the examiner noted that by the Veteran's responses to the questions in a diagnostic interview, the ratings of his 17 DSM-IV PTSD symptom appeared to reflect a condition other than PTSD.  The examiner determined that the Veteran met the DSM-IV stressor criterion as he was exposed to the fear of hostile military activity while stationed in Korea.  However, the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Veteran instead had an Axis I diagnosis of alcohol use by history.  The examiner noted that the diagnosis of alcohol abuse by history was offered because his current level of use or abuse was unclear, yet he had a significant history of alcohol abuse that included legal repercussions.  Regarding his Axis II diagnosis of personality disorder not otherwise specified (NOS), the examiner could not improve upon the detailed explanation of the diagnosis provided by the December 2008 VA examiner.  The examiner believed that the Veteran's principal diagnosis was that of a characterological disorder.  It was apparent from the Veteran's behaviors and presentation during the interview that he had a personality structure that was rigid, maladaptive, caused him impairment in a variety of settings and caused distress to him and those around him.  He was given a diagnosis of personality disorder NOS because he showed features of paranoid antisocial and narcissistic personalities but did not meet the full diagnostic criteria for any of those specific personality disorders.  The examiner again clarified that the Veteran's only Axis I diagnosis was alcohol abuse.

An October 2010 VA treatment report indicated that the Veteran had a positive PTSD screen and a positive depression screen.

A May 2011 VA treatment report noted a medical history of depression.  

Considering the claim for service connection for an acquired psychiatric disability to include PTSD, the Board finds that the claim must be denied.

Regarding the PTSD aspect of the Veteran's claim, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  Here, the Board accepts that the Veteran was exposed to combat while on active duty.  Thus, the Board will turn to the issue of whether the Veteran has a current diagnosis of PTSD and, if so, whether such disorder is related to his military service, to include combat exposure therein.

As noted above, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 38 C.F.R. § 3.304(f).

In this case, the persuasive medical evidence demonstrates that the Veteran does not currently have a diagnosis of PTSD.  

As detailed above, there are substantial treatment records associated with the claims file.  However, only the August 2003 private letter and the 2 positive PTSD screens suggest a diagnosis of PTSD.  Additionally, there are many other diagnoses from several medical professionals that do not show PTSD. 

Notably, the August 2003 letter from a private social worker reported that she diagnosed the Veteran with PTSD and that the Veteran continued to exhibit multiple symptoms of PTSD including repetitive and distressing recollections, intense psychological distress, impairment in social and family involvement, estrangement, irritability and hypervigilance.

Conversely, both the December 2008 and September 2010 VA examiners concluded that the results of the evaluations did not reveal evidence of fully diagnosable PTSD based on DSM-IV criteria.   

In making their conclusions that that the Veteran did not meet the full criteria for PTSD, the December 2008 and September 2010 VA examiners specifically cited DSM-IV criteria; and explained in detail why the criteria for a diagnosis of PTSD were not met.  

Specifically, the December 2008 VA examiner noted that although the Veteran reported that he was treated and hospitalized for PTSD symptoms, he was not diagnosed with PTSD as it was unclear if the Veteran met the DSM-IV stressor criterion because he did not describe specific events where he experienced death or serious injury to himself or others.  The September 2010 VA examiner similarly noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD as the ratings of his 17 DSM-IV PTSD symptoms to the questions in a diagnostic interview appeared to reflect a condition other than PTSD.  

Additionally, while an October 2010 VA treatment note reflected a positive PTSD screening, the September 2010 VA examiner specifically referenced that between June 2001 and August 2010, CDI Reminder Dialogs have yielded 3 PTSD screens (2 negative and 1 positive), 2 depression screens (both positive) and 1 negative alcohol abuse screen in making the determination that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV.  

The Board ultimately finds the most probative evidence of record to be the opinions of the VA examiners in December 2008 and September 2010, which are more consistent with the clinical evidence of record, and which were provided by psychologists of greater training and expertise than the social worker who provided the August 2003 letter.
 
Additionally, while statements from the Veteran reflect his continued assertion that he has PTSD, the most probative medical evidence does not support his opinion.  While the Veteran is competent to report symptoms, he is not necessarily competent to attribute such symptoms to a specific underlying psychiatric disorder.  In this regard, the Board ultimately places more weight on the medical opinions and clinical findings of record on the matter of whether the Veteran has a current diagnosis of PTSD.

Regarding an acquired psychiatric disorder other than PTSD, after having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an acquired psychiatric disorder had its onset in service.  

Initially, as the Board notes that there is a current diagnosis of characterological disorder and alcohol abuse, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of psychosis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Again, characterological disorder and alcohol abuse are not classified as a psychosis, and therefore may not be granted on a presumptive basis.  The Board does not however that an undated VA treatment record clarified that the Veteran was hospitalized from November to December 1983 at which time he was diagnosed with bipolar disorder, manic with psychotic features while treatment records dated from 2001 to 2004 showed diagnoses of depressive disorder not otherwise specified on Axis I followed by diagnoses of depressive disorder by history and past history of psychosis.  

However, despite these possible diagnoses of a past history of psychosis, the Board notes that there is no medical evidence of record indicating that the Veteran had any psychosis within one year of discharge from his active duty which would warrant establishing service connection for an acquired psychiatric disorder on a presumptive basis under 38 U.S.C.A. §1112.

The Veteran's service treatment records are again negative for treatment or complaints related to an acquired psychiatric disability and there are no clinical findings or diagnoses of any psychiatric disability during service or for several years thereafter.

Notably, the September 1977 separation examination demonstrated a normal psychiatric clinical evaluation and a January 1979 VA examination was negative for complaints or treatments related to an acquired psychiatric disorder.  

The first documented medical evidence of a psychiatric disorder is the Veteran's November 1983 statement in which he reported that he had had no treatment until his admission to the Louisville VAMC on November 22, 1983.  This initial treatment is over 5 years after the Veteran's discharge from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

To the extent that the Veteran is asserting that he experienced acquired psychiatric disability in service and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board notes again that the Veteran's service treatment records are negative for complaints or treatments related to psychiatric symptoms while the record also demonstrates that the Veteran did not present with psychiatric complaints until November 1983.  

The record also includes no competent medical opinion establishing a nexus or medical relationship between a current acquired psychiatric disability other than PTSD, diagnosed post-service and verified events during the Veteran's active service, and the Veteran has not presented, identified, or alluded to the existence of, any such opinion.

Notably, the Veteran has been diagnosed with a characterological disorder as both the December 2008 and September 2010 VA examiners noted an Axis II diagnosis of a personality disorder.

The Board notes however that congenital or developmental defects (including personality disorders) are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply). 

If a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  In this case, the weight of the lay and medical evidence is against a finding that the Veteran's personality disorder was subject to superimposed disease or injury during service.  Here, the December 2008 VA examiner specifically opined that the Veteran's personality disorder was not due to or a result of his military service.  The examiner noted that while  it was possible that in-service experiences could have aggravated a personality disorder, a statement in April 1976 from the Veteran's CPT, infantry, reported that the Veteran presented no disciplinary problems and has a courteous, military manner at all times.  

The Board also notes that the most recent VA examination in September 2010 provided an Axis I diagnosis of alcohol abuse.  The Board notes that service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability., 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  See Allen, 237 F.3d at 1381.

However, as noted above, while the Veteran has an Axis I diagnosis of alcohol abuse by history, there is no evidence that his alcohol abuse disability is secondary to or is caused by a service-connected disorder.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability to include PTSD.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

The Board notes the Veteran's contentions regarding the etiology of his claimed an acquired psychiatric disorder to include PTSD disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that an acquired psychiatric disorder to include PTSD disability is not a disability subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the acquired psychiatric disorder to include PTSD etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between his claimed acquired psychiatric disorder to include PTSD disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is reopened.

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


